Citation Nr: 0811576	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served with the National Guard from 1979 to 1985 
with a period of active duty for training (ADT) from April 
1979 to August 1979.

The matter comes before the Board pursuant to a Memorandum 
Decision of the United States Court of Appeals for Veterans 
Claims dated in May 2007.  That decision vacated and remanded 
a Board decision issued in April 2005.  

The vacated 2005 Board decision arose from an appeal of a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  Prior to the 
2005 Board decision, the claim had been remanded by the Board 
in February 2004.

Consistent with the Memorandum Decision, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the February 2004 remand, the Board sought a VA 
examination with an opinion.  The Court concluded that the 
examiner who performed the examination did not address the 
requested question from the 2004 remand of what was the exact 
nature and etiology of any current right knee, left knee, 
right ankle or left ankle disabilities, and the extent, if 
any, to which any pathology present was related to service.  
On the basis of current examination findings and information 
in the claims file, the examiner was to render an opinion as 
to whether it is at least as likely as not that right knee, 
left knee, right ankle or left ankle disabilities were 
attributable to any disease or injury suffered during the 
veteran's service, intercurrent causes, or to a combination 
of such causes or to some other cause or causes.  The 
conclusions of the examiner should reflect review of the 
claims folder, and the discussion of pertinent evidence such 
as service medical records.  

In the Memorandum Decision, the Court observes that the VA 
examiner in 2004, which the Board relied on in denying the 
claims, found normal findings.  However, the examiner failed 
to address findings of degenerative joint disease noted in a 
2002 VA examination.  Thus, the Court found that the 2004 
examination did not contain an opinion based on current 
findings, and thus was not in compliance with the remand.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Memorandum Decision reflects 
the Courts finding that there was a lack of compliance with 
the 2004 Board remand regarding the examination and opinion.  
Consistent with the Court's finding, additional development 
is required prior to appellate review.

It should be noted that: 
The term "active military, naval, or air 
service" includes: 
B) any period of active duty for 
training during which the individual 
concerned was disabled or died from a 
disease or injury incurred or 
aggravated in line of duty.  
38 U.S.C.A. § 101(24) (2002)

In a concurring opinion, Judge Kramer addressed the situation 
of a claimant who had ADT, and was precluded from invoking 
the presumption of service incurrence regulation.  He stated, 
"The "Catch 22" that this statutory structure potentially 
presents is that if both disease and disability must actually 
be present during active duty for training, use of the 
presumption may never be possible.  If so, Congress' 
direction to apply the presumption for service connection 
purposes becomes a total nullity."  Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991).

As the veteran had no active service, only a period of ADT, 
service connection can be awarded only if it is determined 
that the claimed disabilities of the ankles or knees were 
present in service as a result of disease or injury 
identified in service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to more accurately determine 
the exact nature and etiology of any 
current right knee, left knee, right 
ankle or left ankle disabilities, and the 
extent, if any, to which any pathology 
now present is related to service.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The physician should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  Complete 
diagnoses should be provided.  

On the basis of the current examination 
findings and information in the claims 
file, the physician should render an 
opinion as to whether it is at least as 
likely as not that the veteran had any 
identified right knee, left knee, right 
ankle or left ankle disease or injury in 
service that persisted after her 
separation therefrom.

If the veteran does not currently have 
right knee, left knee, right ankle or 
left ankle disabilities, which were 
incurred in or aggravated while the 
veteran was in service, the examiner must 
specifically indicate so.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence such as service 
medical records.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and her 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



